Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/13/2022 have been fully considered but they are not persuasive. 
The applicant argues that Mironov only discloses slitting as a means to produce a sheet of suitable size to be wound on a bobbin and that, “If the one of ordinary skill in the art were omit the bobbins, then she would also omit the slitting step.”  The examiner disagrees.  One or ordinary skill in the art at the time of invention/filing would also expect slitting as disclosed by Mironov as a means to produce a sheet of suitable size for any further processing, not merely to place on a bobbin.  One of ordinary skill, as well as those not of ordinary skill, would not expect printer paper or paper boxes to be formed of sheets with irregular edges.
The applicant argues that the use of two crimpers located directly downstream from the slitter produces an unexpected result because, “This requires a specific location of the crimpers next to each other, as otherwise the sheets would have to be deflected laterally to the transport direction, which would introduce shear stress and could damage the relatively brittle sheets.”  
First, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., crimpers next to each other) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Second, the applicant argues that transport “could” cause damage to the sheet and therefore there is unexpected results.  There is no indication that this would necessarily happen, and therefore the result of no damage would not be expected.  In addition, it is unclear how the present device would operate without lateral transport.  One of ordinary skill would expect that the crimping machines would be placed farther apart than a knife width (the size of a slit), and as stated above, this is a feature not claimed.  
The applicant argues that Mironov does not comprise any teaching which would solve these problems.  However, as the applicant argued, one of ordinary skill in the art would have transported the sheet in the lateral direction to supply the sheet to two crimpers. The transportation of the sheet is well known in the art and the details of which are not discussed in the current claims even though transport elements would necessarily be used (such as rollers, conveyors, tensioners etc.).

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mironov (WO 2015177252 A1) in view of Yang (US 20070084476 A1).  
Regarding claims 1, Mironov teaches process to produce a crimped tobacco sheet comprising tobacco material, fibers, binder, aerosol-former and the susceptor in the form of the plurality of particles (abstract). The process comprises casting and a step of preparing the tobacco where the fibers are prepared separately and preferably such as to be used for the slurry in the form of a solution (page 4 lines 23-26). The solution and the prepared tobacco are then mixed, preferably together with the susceptor particles. To form the cast leaf, the slurry is transferred to a sheet forming apparatus (page 6 lines 20-25). This may for example be a surface, for example of a continuous belt where the slurry may continuously be spread onto. The slurry is distributed on the surface to form a sheet (page 6 lines 20-29). The sheet is then dried, preferably by heat and cooled after drying (page 6 lines 20-29). By this, the susceptor particles are not homogeneously distributed inside the sheet material but may still be homogenously distributed in the tobacco product formed by crimping the tobacco sheet (page 7 lines 1-3). Before the cast leaf is wound onto a bobbin for further use, the edges of the cast leaf are trimmed and the sheet may be slitted (page 7 lines 1-3). However, slitting may also be performed after the sheet has been wound onto a bobbin (page 16 line 14 to page 7 line 10). The slurry may comprise of an aerosol former, a binder, and grinded tobacco, which is taken as the tobacco powder of the claims (page 4 lines 23-26). The blending and grinding steps may be switched. The fibers are prepared separately and preferably such as to be used for the slurry in the form of a solution. The solution and the prepared tobacco are then mixed, preferably together with the susceptor particles (page 6 lines 20-25). However, Mironov is silent about a tank for storing and casting the slurry via a cast apparatus.
Yang teaches process of making a reconstituted tobacco material, comprising: forming a tobacco slurry; and forming the tobacco slurry comprising a binder and tobacco into a desired form of reconstituted tobacco material (claim 1). The slurry is casted via a cast apparatus on a movable support and formed in to a sheet (claim 2). This makes Yang analogous art. Yang teaches the slurry is stored and supplied from a tank casted on to a movable support ([0027]). Yang teaches the predictable result of forming a hydrated slurry for easy casting ([0027]). The examiner is combining the tank from Yang in to Mironov.
It would have been obvious to one skilled in the art at the time of the invention to combine the tank from Yang in to Mironov, because Yang teaches a material in a system in a similar way and this is a simple combination of one known prior art element for another in order to achieve predictable results.
Mironov does not disclose that the process is “inline” or as defined in the specification as, “the steps of the method of the invention are performed one after the other or contemporarily in a continuous manner.”  Mironov discloses that the sheet is wound on bobbins and that, “The bobbin may then be transferred to a sheet processing installation, such as for example a crimping and rod forming unit or may be put to a bobbin storage for future use.” (page 7, 7-10).  
It would have been obvious to one of ordinary skill in the art at the time of filing/invention to make the process of Mironov from a batch process (i.e. making bobbins and then using the bobbins) a continuous process (without bobbins), because it has been held that continuous operation would have been obvious in light of the batch process of the prior art.  In re Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963)(MPEP 2144.04 (V) (E).  
Mironov does not disclose at least two crimpers and rod forming stations to crimp and form rods from at least two portioned homogenized tobacco sheets (i.e. slit sheets).  However, it would have been obvious to one of ordinary skill in the art at the time of invention to duplicate the crimping and rod forming apparatus and methods, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. Mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 124 USPQ 378, 380 (CCPA 1960). Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  
Mironov does not teach that the tank contains a pre-mixes suspension of a binder in an aerosol former.  The steps and parameters for the process for making the tobacco sheet do not add patentable details to this invention, as no structural characteristics of the production line are association with the step in the specification.  As such, this is a “product by process” claim.  
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), (MPEP 2113).

"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) …

"[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
	
Regarding claims 2-3, 5 and 7-9, Mironov teaches drying the sheet, a slitter, and a movable support that the slurry is casted on ((page 16 line 14 to page 7 line 10). These components are able to be moved as needed because they are not one unit. Thus, it would have been obvious to have the location of these components as stated in claims 2-5 because this is a mere rearrangement of parts. It has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167. With respect to more than one splitter units being present, this is a mere duplication of parts and it would have been obvious to one skilled in the art at the time of the invention to have more than one rod forming station. Mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 124 USPQ 378, 380 (CCPA 1960). Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 6, Mironov teaches a rod forming unit (page 7 lines 5-10). With respect to two rod forming units being present, this is a mere duplication of parts and it would have been obvious to one skilled in the art at the time of the invention to have more than one rod forming station. Mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 124 USPQ 378, 380 (CCPA 1960). Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Further, with respect to the location of the rod forming units, these components are able to be moved as needed because they are not one unit. Thus, it would have been obvious to have the location of these components because this is a mere rearrangement of parts. It has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.




Claim 10-12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mironov (WO 2015177252 A1) in view of Yang (US 20070084476 A1) as applied to claim 1 above and further in view of and Savage et al. (US 3,310,058) and Smook (Handbook for Pulp and Paper Technologists, 1992).  
Mironov discloses using cellulose, including wood fibers (page 5, first full paragraph) and it is notoriously well known in the art to use wood pulp and processing to form paper pulp for use in making homogenized tobacco.  Mironov does not teach the pre-mixing of a binder in an aerosol former to form a suspension.  However, it is known in the art to combine binders and aerosol formers before mixing with fibers.  Savage et al. disclose forming a reconstituted tobacco (i.e. homogenized tobacco) using a tobacco mixed with an alkaline solution of alkali-soluble methyl cellulose.  The alkaline solution is a mixture of water, sodium or potassium hydroxide, which is mixed before (i.e. premixed) the combination with tobacco (40-55).  
Savage further teaches that polyoxyethylene glycol (now called polyethylene glycol) is mixed with methyl cellulose to form a solution (i.e. premixed) and then a slurry of tobacco particles is combined with the premixed binder and humectant (polyethylene glycol, col. 3, 43-58).  Water is also considered to be an aerosol former.  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the binder and polyethylene glycol and/or water before mixing with fibers in the process of Mironov and Yang as taught by Savage.  
Alternatively, Savage also discloses that additive such as plasticizers, combustion catalysts or retardants, humectants, can be added with the tobacco or methyl cellulose or directly to the tobacco-methyl cellulose slurry (col. 2, 20-31).  It would have been obvious to one of ordinary skill in the art at the time of invention to use humectants, such as the notoriously well-known humectants such as glycerin, glycerol, and/or propylene glycol, mixed with the methyl cellulose solution.  
Furthermore, Smook also disclose mixing the additives separately from the fiber pulps in conventional paper making (see page 207, figure 13-27).  Along with the disclosure of Savage, it would have been obvious to one of ordinary skill in the art to combine and mix additives separately from the fiber portion of the paper or reconstituted tobacco slurry.  Although Smook is not in the reconstituted tobacco art, the reference concerns the same technical problems as the prior art and the instant application because homogenized or reconstitute tobacco is generally considered a paper making process.  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mironov (WO 2015177252 A1), Yang (US 20070084476 A1), Savage et al. (US 3,310,058) and Smook ( ) and in further view of Jorma Lumiainen (“Refining of chemical pulp”, 1998) and AFT Global (“Stock Prep Refining”, 2016).  
Regarding claim 14, Mironov discloses using tobacco particles between 30 and 250 micrometers (.03 to 0.25 mm, Col. 2, 64-67).  Although Mironov does not disclose grinding, it would have been notoriously well known in the art to grind tobacco to this size using a ball mill so that the powder could be used in Mironov.  
Mironov does not disclose the specific amount of binder.  However, Yang et al. disclose that the binder comprises 3-1% by weight of the final product [0016].  It would have been obvious to use this amount of binder to form the slurry.  
Mironov discloses using wood fibers (page 5, first full paragraph) and it is notoriously well known in the art to use wood pulp and processing to form paper pulp for use in making homogenized tobacco.  Smook discloses that conventional paper pulp production can use pulping and refining steps to pulp and refine cellulose fibers.  Smook does not disclose specific mean fiber length (i.e. mean size).  However, it would have been well known in the art that the range of 0.2 to 4 millimeters would encompass both refined and unrefined pulped wood fibers.  AFT Global discloses the average fiber length for common tree species used for cellulosic pulp (see Table 1 below).  Although this disclosure is newer than the instant application, the information concerns fundamental properties of raw materials.  The range disclosed, from 0.8 to 4.2 mm, is essentially the same as the claimed range of about 0.2 to about 4.0 mm.   

    PNG
    media_image1.png
    269
    633
    media_image1.png
    Greyscale






AFT global does not indicate the effect of refining, which is known to reduce fiber length. However, Lumiainen discloses the effect of refining on several species of tree.  Although fiber length is reduced, the fiber length would not be reduced below the minimum length claimed of 0.2 mm.  One of ordinary skill in the art at the time of invention would use wood pulp would fiber lengths of between 0.2 and 4 mm because it is well known that wood fibers are typically within this size range naturally and refining processes that may improve usability (i.e. freeness, etc.) will not result in fiber sizes below this range.   

    PNG
    media_image2.png
    436
    581
    media_image2.png
    Greyscale








Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art (see rejection of claim 10 above), does not disclose that the water content of the suspension of binder and aerosol-former is less than about 1 percent.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FELTON whose telephone number is (571)272-4805.  The examiner can normally be reached on Monday, Thursday-Friday 7:00-4:30, Wednesday 7:00-1:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael J Felton/Primary Examiner, Art Unit 1747